DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Functional Language
MPEP § 2114

Claim 1 recites: 
“the scale being configured to measure a weight of items…the door configured to lock the lock box…”

Claims 2-3, 6-7, 10-12 and recite: 
	“the edge computing device is configured to:…”


Claim 8 recites: 
	“the banking platform is configured to:…”

Claim 13 recites:
	“a transmitter configured to…”


-The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If the prior art structure is the same as the claimed structure as described in the Applicant’s specification, then the  functional language will not differentiate the claims over the prior art (MPEP 2114)




Intended Use
MPEP 2103 I C
Claim 1 recites: 
	“…a door that, when opened, allows access to the interior…, a scale…to measure a weight of items…, volume sensors…for measuring a volume of items…a light source…for illuminating the interior…, a camera for taking at least a first  picture…, a door sensor… to detect each time it is opened; and an electronically-activated lock … to lock the lock box...”




	“The edge computing device…to create a data entry in a memory…”

Claim 3 recites:
	“ the edge computing device…to: determine whether or not the lock box has been opened…activating the electronically-activated lock on the door to prevent any access to the lock box.”

Claim 6 recites: “...the edge device is…to: determine a change in the weight of the items…”

Claim 7 recites: “…the edge device is … to: determine a change in the volume of the items in the lock box…”
Claim 8, “…to determine if the owner has died..”

-Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect (MPEP 2103 I C)




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
LACK OF ALGORITHM
MPEP 2161 01 I
Claim 3 recites, “…determine whether or not the lock box has been opened for a threshold period of time…” The specification does not provide details on that the limitation “determine”, comprises. In other words the algorithms or steps/procedures taken to perform the function must be described in sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed (MPEP 2181 IV; MPEP 2161 01 I)
Claim 6 recites, “… the edge device configured to:…determine a change in weight of the items…” The specification does not provide details on that the limitation “determine”, comprises. In other words the algorithms or steps/procedures taken to perform the function must be described in sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed (MPEP 2181 IV; MPEP 2161 01 I). Similar issue occurs in clam 7, “… the edge device configured to:…determine a change in volume of the items…” and in claim 8, “…the banking platform…periodically check availability data to determine if the owner has died…”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3 recites, “…if the lock box has not been opened…and if the edge device receives a communication from the banking platform…” is not clear whether these limitations are being performed or not because there is nothing which requires that the lock box be either opened or closed for any 
Re claim 6 recites, “…if the change in weight is greater than the threshold value…” it is not clear what happens if there is no change greater than the threshold value.
Re claim 7 recites, “…if the change in volume is greater than the threshold value….” it is not clear what happens if there is no change greater than the threshold value.
Re claim 8 recites, “If the owner’s address is a retirement home….”
Re claim 10 recites, “if biometric data received by the edge device identifies an authorized user and not the owner, the edge device is configured to instruct the banking platform to transmit a notification to the owner of the lock box”…” is not clear whether these limitations are being performed or not.
Re claim 12 recites, “…if the door detects an attempted opening, the edge device is configured to: transmit a message to the mobile phone number; if a reply message is received by the edge device, deactivate the electronically-activated lock; and if a reply message is not by the edge device, not deactivate the electronically-activated box…”is not clear whether these limitations are being performed or not.

Lack of Antecedent Basis
MPEP 2173.05(e)    

Claim 1 recites the limitation "it" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the edge device”  in claim 1 has insufficient antecedent basis.

Relative Terms
MPEP 2173.05(b)

The term "smart" lockbox in claim 1 is a relative term which renders the claim indefinite.  The term "smart" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition in the specification of  “smart”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUZIT-BENBERNOU (EP 2 892 031 B1) (hereinafter BOUZIT) in view of SUMIHIRO et al (US 2016/0033194)
Re Claim 1:
BOUZIT discloses an apparatus (2)(FIG. 1)[¶0024] including:
[1]	a smart lock box having an interior, exterior, and a door that, when opened, allows access to the interior, the lock box including (24)(FIG. 1)[¶0024]: 
[2]	a scale positioned on a bottom surface of the interior, the scale being configured to measure a weight of items stored in the lock box (80)(FIG. 1)[¶0019], [¶0025], (50)[¶0036]; 
[3]	one or more volume sensors in the interior for measuring a volume of items stored in the lock box(90)(FIG.1)[¶0025]; 
 [5]	a camera (60)for taking at least a first picture (46)of the interior immediately upon the opening of the door of the lock box and a second picture of the interior once the door has been closed (60)(FIG. 5)[0027], [¶0034]; 
and 
[7]	an electronically-activated lock on the door configured to lock the lock box upon receipt of a message from the edge device wherein, when the lock box is locked down, the lock box cannot be opened with a key (FIG. 8)(2)[¶0035]; and 
[8]	an edge computing device (20), the edge computing device being in electronic communication with each of the scale, one or more volume sensors, camera, door sensor, electronically-activated lock, and a banking platform [0039-0044]
BOUZIT fails to disclose,  a light source for illuminating the interior when a door of the lock box is opened; a door sensor embedded on the door to detect each time it is opened.

It would have also been obvious for BOUZIT to employ SUMIHIRO’s door sensor. The motivation would be to alert the user when the door was opened and to closed to provide added security or let the user known that the door required closing.

Re Claim 2:
wherein the edge computing device is configured to create a data entry in a memory of the edge computing device each time the lock box is opened, each data entry including a date and time that the lock box is opened, a weight and volume of the items in the lock box before and after the lock box was opened, and the pictures taken by the camera when the lock box was opened [¶0038]

Re Claim 4:
wherein the edge computing device is embedded on the lock box [¶0025].

Re Claim 6:
wherein the edge device is configured to: determine a change in the weight of the items in the lock box before and after the door is opened; and if the change in weight is greater than a threshold value, instructing the banking platform to transmit a notification to the owner of the lock box [¶0047-¶0048].

Re Claim 7: 
wherein the edge device is configured to: determine a change in the volume of the items in the lock box before and after the door is opened; and if the change in volume is greater than a threshold 

Re Claim 12:
the edge device supports wireless communication (FIG. 1) (FIG. 3)[¶0014], [¶0026]; the edge device is configured to receive, from the banking platform, a mobile phone number associated with the lock box [0030],[0038]; and if the door detects an attempted opening, the edge device is configured to: transmit a message to the mobile phone number; if a reply message is received by the edge device, deactivate the electronically-activated lock; and if a reply message is not by the edge device, not deactivate the electronically-activated box.[¶0034]

Claims   9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUZIT-BENBERNOU (EP 2 892 031 B1) (hereinafter BOUZIT) in view of SUMIHIRO et al (US 2016/0033194)
  as applied to claim 1 above, and further in view of JACOBSON (US 2018/0012295). BOUZIT in view of SUMHIRO has been previously discussed.


Re Claim 9:
BOUZIT in view of SUMHIRO  fail to disclose the lock box includes on an outer face of the lock box a biometrics sensor; the biometrics sensor is in electronic communication with the edge device; and the edge device stores, in a database, biometric data of the owner of the lock box and each authorized user of the lock box.
JACOBSON discloses the lock box includes on an outer face of the lock box a biometrics sensor [¶0007],[¶0025]; the biometrics sensor is in electronic communication with the edge device[¶0027-¶0028]; and the edge device stores, in a database, biometric data of the owner of the lock box and each authorized user of the lock box ([¶0029]FIG. 7D)(702)[¶0079](FIG. 8A)(802)[¶0083]. It would have been obvious before the effective filing date of the invention to employ the biometric sensor of JACOBSON to the lockbox of BOUZIT in view of SUMHIRO. The motivation would be to provide an alternative security measure to access the lockbox.

Re Claim 10:
 BOUZIT in view of SUMHIRO  fail to disclose the electronically-activated lock on the door is activated by the edge device until the edge device receives, from the biometrics sensor, data identifying a biometrics entry received on the biometrics sensor that identifies either the owner of the lock box or an authorized user of the lock box; and if biometric data received by the edge device identifies an authorized user and not the owner, the edge device is configured to instruct the banking platform to transmit a notification to the owner of the lock box. 
JACOBSON discloses this [¶0080]. It would have been obvious before the effective filing date of the invention to employ the aforementioned features of JACOBSON to the lockbox of BOUZIT in view of SUMHIRO. The motivation would be to provide an alternative security measure to access the lockbox.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692